NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 MICHAEL FERRARI,                                No. 15-70562

               Petitioner-Appellant,             Tax Ct. No. 18531-13

   v.
                                                 MEMORANDUM*
 COMMISSIONER OF INTERNAL
 REVENUE,

               Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                           Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Michael Ferrari appeals pro se from the Tax Court’s summary judgment

sustaining the Commissioner of Internal Revenue’s collection action for the 2007

and 2008 tax years. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We

review de novo, Sollberger v. Comm’r, 691 F.3d 1119, 1123 (9th Cir. 2012), and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Ferrari was sent statutory notices of deficiency and had an opportunity to

dispute his underlying tax liability prior to his Collection Due Process (“CDP”)

hearing. The Tax Court, therefore, properly granted summary judgment and

sustained the collection action because Ferrari was precluded from challenging the

validity of the underlying tax assessments during his CDP hearing. See 26 U.S.C.

§§ 6320(c), 6330(c)(2)(B) (a taxpayer may challenge the underlying tax liability

only “if the person did not receive any statutory notice of deficiency . . . or did not

otherwise have an opportunity to dispute such tax liability”). We reject as without

merit Ferrari’s contention regarding the alleged invalidity of the notices of

deficiency, as signatures are not required and the Commissioner’s compliance with

Internal Revenue Manual requirements is not mandatory. See Urban v. Comm’r,

964 F.2d 888, 889-90 (9th Cir. 1992).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      15-70562